It is an honour to speak before the General Assembly today, in the year when Liechtenstein is celebrating its 300th anniversary. We are proud of and blessed to look back at three centuries of absence of armed conflict, good relations with our neighbours and a trajectory from poverty to economic prosperity and political stability. We are grateful for the numerous partnerships that have made that journey possible. An active foreign policy and diplomacy have been crucial for our survival as one of the smallest States in Europe. Without our international connections, we would not have been recognized as a sovereign State, we would not have consolidated our position at the Vienna Congress and we would not have survived as a sovereign State during the difficult times of two World Wars.
Working together with others on the basis of common rules is not just something to which we subscribe conceptually; it is an indispensable part of our history as a country and of our success as a society. Joining the United Nations in 1990 was therefore a natural continuation of what has consistently been our approach to foreign policy. Almost 30 years ago now, securing our sovereign equality was a key driver in Liechtenstein becoming a member of the Assembly.
Yet we have never looked at that important step as an end in itself. Rather, it has given us the means to help develop a rules-based international order and the rule of law as an expression of that sovereign equality. Today more than ever, we are committed to those goals and to the purposes and principles of the Charter of the United Nations.
Sixty years ago, Liechtenstein was still a poor, agrarian emigration country, with a weak economy and very limited employment opportunities. Our path to being one of the most industrialized countries, with a highly diversified and innovative economy, was made possible through the opening of global markets based on common rules. We are witnessing difficult trends today — a more unstable global order, an increase in protectionism, a weakening of international cooperation and the erosion of internationally agreed standards and the rule of law. We will continue our commitment to respect international law, the bedrock of the United Nations, and will work with those who are committed to multilateralism.
As a small State, we will always stand with the rule of law and against the rule of might. We will continue to apply the important lessons of our history — consistent foreign policy investments pay important dividends domestically. Indeed, the United Nations is the key forum in which to promote those goals.
It is not a time of easy successes and quick wins for the United Nations but it is still a time of opportunity. The trust of the international public in the United Nations continues to be very high — surprisingly high, one is tempted to say. More than ever, people around the world understand that the big threats that we face, including to the survival of our planet, require all of us to work together. That is the political capital we are given and that we must use in our conversation with Governments that tend to look for solutions elsewhere or simply deny the challenges.
The 2030 Agenda for Sustainable Development remains a central blueprint for our common future, with the enormous challenge of climate change at its core. The Sustainable Development Goals have galvanized important initiatives in Liechtenstein, and I am particularly encouraged by the positive response of the private sector.
For years, we have been talking about the need to involve a broader range of stakeholders than just Governments. The need to involve not only the private sector but also local communities, cities and other stakeholders is overwhelming today. Liechtenstein has already developed a number of sustainability initiatives that could potentially be of interest to our international partners. If we can continue being innovative and creative in that area, we can generate an interest in our sustainability initiatives that matches the interest in the products and services of our industrial and financial sectors.
One of our central sustainability initiatives is a public-private partnership in which our financial sector has a key role — the Liechtenstein Initiative for a Financial Sector Commission on Modern Slavery and Human Trafficking. The blueprint produced by the Financial Sector Commission, to be launched this coming Friday, offers a toolkit to help financial institutions to fight slavery — one of the major organized crime models of our time.
I am pleased to be able to witness the discussions at the High-Level Political Forum during my visit to New York. We should all welcome the strong engagement of young people with regard to questions of sustainability. Their voice calls for intergenerational justice as a fundamental principle of our policymaking. We should take that voice seriously.
For the first time, Liechtenstein has appointed a youth delegate, who was part of the delegation that presented our first report on the implementation of the 2030 Agenda here in July. It is certainly our responsibility to make the right policy decisions. But in doing so we also have the responsibility to be aware of the consequences for those who will have to live with their effects in the years beyond 2030.
We are committed to strengthening international law, which entails not only securing respect for the norms that we have agreed but also developing new norms where necessary. The rule of law at the international level and international justice are crucial for us. We joined the International Court of Justice many years before we became a Member of the United Nations and have accepted its compulsory jurisdiction.
More recently, we have been strongly committed to furthering international criminal justice, and we have had considerable success in that respect.
The International Criminal Court remains the centre of the international fight against impunity. At a time when agreed international rules, such as the Geneva Conventions, are routinely ignored, the Court has become even more important. The performance of the Court has not always matched our expectations, and it is of course particularly exposed to the headwinds caused by isolationist and nationalist trends. Yet that must be an incentive for us to increase our political investment. In helping the Court improve its performance, we can make it less vulnerable to political attacks.
We have also led the effort to establish accountability for the crimes committed in the conflict in Syria. The creation of the International, Impartial and Independent Mechanism to Assist in the Investigation and Prosecution of Persons Responsible for the Most Serious Crimes under International Law Committed in the Syrian Arab Republic since March 2011 was a major success for the Assembly to help shape the future of the country. The political discussions on a post-conflict Syria must include accountability for the atrocities committed during the conflict. Those discussions will not be easy, but they will be necessary to create sustainable peace for the Syrian people.
The Organization was created to save succeeding generations from the scourge of war. It was indeed the disaster of the Second World War that led to its creation. There have been other essential peace projects. For us, of course, the European Union has been central in that respect — it has secured a period of peace that our region has never witnessed before. As a global peace project, however, the United Nations remains unique. Its success in preventing conflict has been mixed, owing especially to the divisions among the permanent members of its Security Council and, recently, to the excessive use of the veto power.
Yet today, more so than in a long time, armed conflict of unforeseeable consequences is a real danger. The existence of nuclear weapons and the options presented by cyberwarfare illustrate the incredible level of risk and the potential devastating impact of armed conflict today.
All of us in this Hall have subscribed to the very strict rules that constrain the use of force in the United Nations Charter. Armed conflict is illegal except when the use of force is authorized by the Security Council or is carried out in self-defence. The most serious forms of the illegal use of force are also a criminal offence now, both in the Rome Statute of the International Criminal Court and in many domestic legal systems. Those new legal norms are needed more than ever and also apply to new methods of warfare.
In conclusion, I wish to address a concern that my father, Prince Hans-Adam II, presented to the Assembly (see A/46/PV.10) as the very first of our initiatives presented at the United Nations. As a small State, we have consistently stood up for the right of self-determination. It is one of the fundamental principles of international law and, as such, is enshrined in the Charter of the United Nations and has also been incorporated in the Liechtenstein Constitution. Many of today’s conflicts are rooted in claims for self-determination. If not addressed in an effective and timely manner, the resulting controversies may lead to violence and, in extreme cases, to armed conflict.
We continue to believe that we need models for innovative application of the right of self-determination in cases where independence is not a political option. Our work on that has extended over several decades now. We will continue working to make that part of our contribution to achieving the goals reflected in the 2030 Agenda for Sustainable Development.
